DETAILED ACTION
This office action is in response to the communication received on July 18, 2022 concerning application No. 16/938,515 filed on July 24, 2020.
	Claims 1-17 and 28-29 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/18/2022 regarding the claim interpretation on pg. 5 have been fully considered but they are not persuasive. The limitation “a tilt control device” recited in claims 1, 4, 5, 6, 9, 13, 16, and 17 does not recite sufficient structure to perform the claimed function. Additionally the limitation meets the three prong test outlined below and in MPEP 2181, Subsection I. The term “device” is considered a generic placeholder for performing the claimed function. The term “device” is modified in claim 1 by the functional language “tilt control”, “to adjust”, and “configured to orient”. Lastly, the term “device” is not modified by sufficient structure, material, or acts for performing the claimed function. By simply reciting “a tilt control device” sufficient structure is not recited in the claims for completing the recited function/s. The “tilt control device” is not considered a generic term in the art for the known class of devices and because the claims do not provide sufficient structure for the device, the term invokes 112f. Additionally, MPEP 2181(I) recites, “sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure”. Therefore, because the claim language does not specify the exact structure that performs the tilt control function and the specification is required for adequate understanding of the structure as disclosed by applicant in the remarks on pg. 5, para. 4, the term invokes 112f. For at least these reasons the claim interpretation previously recited stands. 
Applicant's arguments filed 07/18/2022 regarding the provisional double patenting rejection on pg. 6 have been fully considered. The amendments to the claims overcome the provisional double patenting rejection previously set forth. 
Applicant's arguments filed 07/18/2022 regarding the claim rejections under 35 USC 103 have been fully considered but they are not persuasive. In response to the applicant’s arguments on pg. 7 that the prior art fails to teach “a tilt control device to adjust a tilt angle of the biplane transducer array within the transducer probe housing, the tilt control device configured to orient the biplane transducer array to simultaneously image a parasternal long axis view and a parasternal short axis view of a heart”, examiner respectfully disagrees. [0177]-[0178] of Chiang discloses “as depicted in fig. 44 A XY probe acquires real-time simultaneous images from two orthogonal planes”, [0177] further discloses a parasternal short-axis view of the heart is obtained. [0176] discloses the two orthogonal planes are one of a XZ-plane and a YZ-plane. Therefore when the biplane-probe is imaging the parasternal short axis of the heart the probe is simultaneously imaging the long axis because two separate orthogonal planes are obtained at the same time and the long-axis is orthogonal to the short axis. Additionally as disclosed in at least [0603] of corresponding publication US 20210015456 of the present application, the parasternal long-axis and short-axis views are acquired using an XY-probe that generates images of two orthogonal planes of the heart. Therefore by having the probe of Chiang be a biplane XY-probe, the probe is configured to simultaneously image a parasternal long axis view and a parasternal short axis view. Bar-Zion teaches the deficiencies of Chiang. Specifically, [0129] and [0136] discloses transducer 230 is connected to a tilt axis 234 which is control by tilt knob 208 in order to tilt the ultrasound transducer 230 and adjust the orientation of the ultrasound transducer 230 as disclosed in [0139]. The combination of Chiang and Bar-Zion would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore the combination of Chiang in view of Bar-Zion teaches “a tilt control device to adjust a tilt angle of the biplane transducer array within the transducer probe housing, the tilt control device configured to orient the biplane transducer array to simultaneously image a parasternal long axis view and a parasternal short axis view of a heart”. For at least the above reasons the claim rejections under 35 USC 103 of claims 1-17 stand. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/414,215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application does not disclose “a tilt control device to adjust a tilt angle of the biplane transducer array within the transducer probe housing, the tilt control device configured to orient the biplane transducer array to simultaneously image a parasternal long axis view and a parasternal short axis view of the heart” as recited in claim 1 of the present application. Accordingly, claims 1-17 and 28-29 are not entitled to the benefit of the prior application and the effective filing date of the present application is July 24, 2019. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tilt control device” in claims 1, 4, 5, 6, 9, 13, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The tilt control device is being interpreted as a device comprising actuators that control the tilt angle of the transducer (see p. 116 of the present applications specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation “a plurality of linear actuators separately coupled to corresponding linear motors” which is considered new matter. Pg. 116, lines 1-16 and figs. 78A-B of the present applications specification discloses an example of a linear motor is a voice coil actuator and that first actuator 8010 in fig. 78A represents one of the linear motors. Therefore based on the disclosure it is understood that the actuator and linear motor disclosed are one in the same. Nowhere in the corresponding publication or present specification does it disclose that the plurality of linear actuators are separately coupled to corresponding linear motors. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a plurality of linear actuators separately coupled to corresponding linear motors” which is considered indefinite. It is not clear to the examiner how the linear actuators which already include a motor can be coupled to itself. Pg. 116, lines 1-6 of the present applications specification provides an example of the linear motor is the voice coil actuator. Additionally, pg. 116, lines 7-16 and figs. 78A-B disclose a first actuator 8010 is representative of a linear motor. For the purpose of this office action is it interpreted that the linear actuators comprise the linear motors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-16, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 20140114190, as set forth in the applicant 02/18/2022 IDS, hereinafter Chiang) in view of Bar-Zion et al. (US 20170105700, hereinafter Bar-Zion).
Regarding claim 1, Chiang teaches a portable medical ultrasound cardiac imaging device (Abstract and fig. 6A depicts an image of the heart) comprising: 
a transducer probe housing ([0086], figs. 9A and 18, transducer housing 150) including a biplane transducer array ([0172], “an XY bi-plane probe consisting of two one dimensional, multi-element arrays”); 
the biplane transducer array configured to simultaneously image a parasternal long axis and a parasternal short axis of a heart ([0177]-[0178] discloses “as depicted in fig. 44 A XY probe acquires real-time simultaneous images from two orthogonal planes”, [0177] further discloses a parasternal short-axis view of the heart is obtained. [0176] discloses the two orthogonal planes are one of a XZ-plane and a YZ-plane. Therefore when the biplane-probe is imaging the parasternal short axis of the heart the probe is simultaneously imaging the long axis because two separate orthogonal planes are obtained at the same time and the long-axis is orthogonal to the short axis. Additionally as disclosed in at least [0603] of corresponding publication US 20210015456 of the present application, the parasternal long-axis and short-axis views are acquired using an XY-probe that generates images of two orthogonal planes of the heart. Therefore by having the probe of Chiang be a biplane XY-probe, the probe is configured to simultaneously image a parasternal long axis view and a parasternal short axis view);
a portable housing (housing 102 in fig. 1) having a computer in the portable housing ([0069], computer motherboard 106 in fig. 1), the computer including at least one processor and at least one memory (microprocessor 1124 and core memory 1122 in fig. 17), a display ([0069] touchscreen display 104) that displays an ultrasound image ([0084] and figs. 8A-8C show an ultrasound image displayed on display 104), the display positioned on the portable housing (fig. 9A shows that the display 104 is on the portable housing); and 
an ultrasound beamformer processing circuit that receives image data from the biplane transducer array ([0099] discloses the ultrasound engine 108 receives signals from the transducer array 152), the ultrasound beamformer processing circuit being communicably connected to the computer (fig. 9A shows that the ultrasound engine 108 is connected to the computer 106).
Chiang does not specifically disclose a tilt control device to adjust a tilt angle of the transducer array within the transducer housing, the tilt control device configured to orient the biplane transducer array image a heart.
However,
Bar-Zion in a similar field of endeavor teaches a tilt control device to adjust a tilt angle of the transducer array within the transducer housing ([0136] discloses the transducer 230 is connected to a tilt axis 234 which is controlled by tilt knob 208 which [0129] discloses is used to tilt the enclosed ultrasound transducer relative to the skin surface), the tilt control device configured to orient the transducer array to image a heart ([0139] discloses the transducer orientation is adjusted using the axial knob 210 and tilt knob 208 and is therefore configured to orient the transducer array of the ultrasound probe to different positions. [0078] discloses the anatomical structure being imaged is the heart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Chiang to have a tilt control device to adjust a tilt angle of the transducer array within the transducer housing, the tilt control device configured to orient the biplane transducer array image a heart. The motivation to make this modification is to continuously track a target object inside the body, as recognized by Bar-Zion ([0142]). 
Regarding claim 2, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the memory is a core memory (core memory 112 in fig. 17) and a graphics processor is connected to the core memory (fig. 17 shows that the computer I/O and graphics chipset 1704 is connected to the core memory 1122 in the computer 106, the graphics chipset 1704 is considered the graphics processor) in the portable housing (fig. 1 shows the computer 106 is in the portable housing 102).
Regarding claim 3, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the biplane transducer array comprises a first linear transducer array and a second linear transducer array that is orthogonal to the first linear transducer array ([fig. 40 shows the array 4012 of the biplane probe which include linear arrays 4002 and 4004 that are placed orthogonal to one another).
Regarding claim 5, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Bar-Zion further teaches a backplane on which the tilt control device is mounted (figs. 5C and 6 show that the tilt actuator 236 is connected to enclosure section 205a which is considered to be the backplane. The enclosure is seen as the same as the probe housing 105 of Chiang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have a backplane on which the tilt control device is mounted. The motivation to apply the known technique of having a backplane on which the tilt control device is mounted of Bar-Zion to the device of Chiang in view of Bar-Zion would be to allow for the predictable results of adding stability to the tilt control device which improves the overall structural design of the device. 
Regarding claim 7, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the display comprises a touchscreen ([0069] touchscreen display 104).
Regarding claim 8, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the computer acts in response to an input from the touchscreen display (claim 1 discloses the computer receives a first input from the touch screen and acts on the input).
Regarding claim 9, Chiang in view of Bar-Zion teaches the device of claim 8, as set forth above. Bar-Zion further teaches the computer receives the input from the touchscreen display to control an operation of the tilt control device ([0076] discloses a user can operate the controller 20 by way of an input device which includes a touch screen to perform instructions such as a begin or stop operation, operating parameters, or other instructions. These operations are seen as controlling an operation of the tilt actuator 236 such as turning the actuator on and off). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have computer receive the input from the touchscreen display to control an operation of the tilt control device. the motivation to make this modification is in order to have the user control the operation of the device, as recognized by Bar-Zion ([0076]).
Regarding claim 10, Chiang in view of Bar-Zion teaches the device of claim 9, as set forth above. Chiang further teaches the input corresponds to a press gesture against the touchscreen display ([0007] discloses one of the gestures of the touchscreen display includes a press gesture).
Regarding claim 11, Chiang in view of Bar-Zion teaches the device of claim 10, as set forth above. Chiang further teaches the computer receives a second input from the touchscreen display (claim 3 discloses “receiving at the computer a second input from the touch screen display”).
Bar-Zion further teaches receiving an input to manually adjust the tilt angle ([0136] discloses the tilt actuator may be operated by a user via a wired or wireless communication with device controller 240. By inputting commands to the device controller 240 the user is controlling the tilt actuators which in turn tilt the ultrasound transducer 230 thereby adjusting the tilt angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to receive an input to manually adjust the tilt angle. The motivation to apply the known technique of receiving an input to manually adjust the tilt angle of Bar-Zion to the device of Chiang in view of Bar-Zion would be to allow for the predictable results of having the user adjust the position the ultrasound transducer based on what is being observed on the display.

Regarding claim 12, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the biplane transducer array comprises a plurality of transducer arrays ([0135], “the ultrasound probe 150 includes a transducer housing including one or more transducer arrays 152” and [0172] disclose the probe includes two multi-element arrays. Fig. 40 discloses the biplane array 4012 contains arrays 4002 and 4004), each transducer array in the plurality of transducer arrays being operated by a probe beamformer processing circuit ([0099] discloses that the ultrasound engine 108 which is considered the beamformer controls the transducer array) in the portable housing (fig. 9A shows that the ultrasound engine 108 is in the portable housing) that comprises a tablet ([0005] discloses the housing is a tablet form factor).

Regarding claim 13, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the transducer array generates image data of the one or more parasternal views of the heart ([0177] discloses an application of b-plane evaluation that involves obtaining parameters from “two separated parasternal short-axis views” and figs. 43A-43B show the images are of the heart).
Bar-Zion further teaches the computer is programmed to control the tilt control device to periodically monitor the heart ([0142]-[0143] disclose the scanning mechanisms may be automatically controlled by a scanner which is controlled by controllers 240, 20 to continuously monitor a target object such as an organ and ([0078] discloses the monitoring is of a heart)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the computer be programmed to control the tilt control device to periodically monitor the heart. The motivation to make this modification is in order to continuously monitor the target location, as recognized by Bar-Zion ([0142]).

Regarding claim 14, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the computer performs at least one measurement on the ultrasound image based at least in part on a first location of a first cursor on the display (claim 14 discloses “performing by the computer at least one measurement on the ultrasound image based at least in part on the first cursor at the first location” and [0080] disclose the described methods can be used to quantify measurements of the heart).
Regarding claim 15, Chiang in view of Bar-Zion teaches the device of claim 7, as set forth above. Chiang further teaches the computer receives an input from a keyboard control panel ([0141] discloses the control device includes keyboard 2112 in fig. 21) or virtual control panel ([0074], figs. 4A-4C show touch controls a user can implement, the options represent a virtual control panel).
Regarding claim 16, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the display shows a first image of an organ and a second image of the organ simultaneously ([0178], “As depicted in FIG. 44 A XY probe acquires real-time simultaneous images from two orthogonal planes and the images 4402, 4404 are displayed on a split screen” and figs. 44A-44B show that the image is of a heart).
Bar-Zion further teaches the tilt control device actuates a change in image view ([0136] discloses the tilt actuator 236 is used to tilt the ultrasound transducer 230 about tilt axis 234 which would alter the direction in which the transducer scans). The combination of the tilt actuator of Bar-Zion and the biplane probe of Chiang teaches the tilt control device actuates a change in both the first and second image because if the probe of Chiang is swapped in for the transducer of Bar-Zion the tilt actuator 236 would tilt the biplane probe thereby changing the scan direction of both planes in the biplane probe which would result in a simultaneous change in both images created by the biplane probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the tilt control device simultaneously actuate a change in both the first and second image. The motivation to substitute the known element of the biplane probe of Chiang for the generic probe connected to the tilt actuator of Bar-Zion would be to allow for the predictable results of more accurately monitoring an object of interest by continuously monitoring two regions within the object. 
Regarding claim 28, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang further teaches the processor is configured to process image data to create the ultrasound image including at least two chambers of the heart and a second ultrasound image including at least four chambers of the heart ([0178] and figs. 44A-B disclose acquiring and  displaying a two chamber and four chamber view of the heart meaning the processor is able to create the images).
Regarding claim 29, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Bar-Zion further teaches the tilt control device automatically controls the tilt angle to monitor a condition of the heart ([0140] discloses the orientation of the transducer 230 is automatically controlled by axial actuator 238 and tilt actuator 236 and [0078] discloses the heart is the anatomical structure being imaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the tilt control device automatically control the tilt angle to monitor a condition of the heart. The motivation to apply the known technique of having the tilt control device automatically control the tilt angle to monitor a condition of the heart of Bar-Zion to the device of Chiang in view of Bar-Zion would be to allow for the predictable results of performing the procedure without interference from the operator, thereby increasing the efficiency of the procedure.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Bar-Zion as applied to claim 1 above, and further in view of Tei et al. (US 5381794, hereinafter Tei).
Regarding claim 6, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang in view of Bar-Zion do not specifically teach the tilt control device includes at least three contact points to control a central axis beam control direction of the transducer array.
However,
Tei in a similar field of endeavor teaches the tilt control device includes at least three contact points to control a central axis beam control direction of the transducer array (fig. 3,  col. 9, lines 55-59, “the three inclination motion motors 40a, 40b, and 4c are disposed on the upper annular portion 22b” and col. 10, “driving any one of the motors 40a, 40b, and 40c to change the direction of the probe 12” each of the three motors provides a contact point with the probe that when enabled moves the central axis beam of the ultrasound probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the tilt control device include at least three contact points to control a central axis beam control direction of the transducer array. The motivation to apply the known technique of having the tilt control device include at least three contact points to control a central axis beam control direction of the transducer array of Tei to the device of Chiang in view of Bar-Zion would be to allow for the predictable results of stabilizing the transducer when it is not in motion.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Bar-Zion as applied to claim 1 above, and further in view of Abraham (US 20100174189).
Regarding claim 4, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang in view of Bar-Zion do not specifically teach the tilt control device comprises a plurality of linear actuators.
However,
Abraham in a similar field of endeavor teaches the tilt control device comprises a plurality of linear actuators separately coupled to corresponding linear motors ([0041] discloses the motors of fig. 2 are used to move the transducer element array and [0079] discloses the motors are linear motors for moving the micro-rods carrying the transducer array. It is understood each rod corresponds to a specific linear motor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the tilt control device comprise a plurality of linear actuators separately coupled to corresponding linear motors. The motivation to apply the known technique of having the tilt control device comprise a plurality of linear actuators separately coupled to corresponding linear motors of Abraham to the device of Chiang in view of Bar-Zion would be to allow for the predictable results of stabilizing the transducer when it is not in motion.
Regarding claim 17, Chiang in view of Bar-Zion teaches the device of claim 1, as set forth above. Chiang in view of Bar-Zion do not specifically teach the tilt control device comprises a MEMS actuator. 
However,
Abraham in a similar field of endeavor teaches the tilt control device comprises a MEMS actuator ([0041] discloses the motors of fig. 2 are used to move the transducer element array and [0115] discloses that the motors of fig. 2 can be MEMS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the device of Chiang in view of Bar-Zion to have the tilt control device comprise a MEMS actuator. The motivation to substitute the known technique of having the tilt control device comprise a MEMS actuator of Abraham for the actuators of Bar-Zion would be to allow for the predictable results more efficiently moving the probe in all six degrees of freedom. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amador Carrascal et al. (US 20220015741) discloses simultaneously imaging a parasternal long axis view and a parasternal short axis view of a heart ([0032], [0041]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791